DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 22, 2021, has been entered.


 Response to Amendment
Applicant’s amendment originally filed After Final on November 2, 2021, has been entered per the RCE request on November 22, 2021.  Claim 1 has been amended as requested.  Claims 3 and 5-11 have been cancelled.  Thus, the pending claims are 1, 2, and 4.  
Said amendment is sufficient to overcome the claim rejection under 35 USC 112 as set forth in sections 4 and 5 of the last Office action (Final Rejection mailed September 1, 2021).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the properties of elongation, tenacity, air permeability, and moisture vapor permeability.  However, the claim does not set forth any standards for which to measure said properties.  Without such a standard, numerous variables for measuring each property can result in significantly different test results.  Looking to the specification for clarification, the specification does disclose a standardized test for measuring the moisture vapor permeability (i.e., ASTM E 96-00), but there is no such disclosure for the other tests.  As such, claim 1 is rejected as being indefinite.  Claims 2 and 4 are also rejected for their dependency thereupon.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0037364 issued to Saunders et al. in view of US 2013/0225755 issued to Snow.
Saunders discloses a glove 10 (i.e., a shaped article) comprising a liquid impermeable polymeric latex shell 12, a knitted cut resistant liner 13, wherein the liner is infiltrated with a nitrile or polyurethane layer 14 to bond the shell 12 and liner 13 together (abstract, section [0031], and Figure 1).  The glove may include a moisture management liner 11 comprising electrostatically applied flock fibers to the polymeric shell on the skin-contacting inner surface (section [0031] and Figure 1).  The polymeric shell generally comprises a synthetic latex and has a thickness of 9-13 mil (section [0032]).  The bonding layer exhibits a high elongation of typically 600% to failure (section [0018]).  
Thus, Saunders discloses the shaped article of claims 1, 2, and 4 with the exceptions (a) the polymeric shell is a solvent-free polyurethaneurea composition having the recited molecular weight and (b) the recited properties of elongation, tenacity, and air and vapor permeability.  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent-free polyurethane urea dispersion as taught by Snow for the polymeric shell of Saunders. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Substitution of the Saunders latex shell with Snow’s polyurethane urea composition would result in a non-allergenic glove that is tough, pliable, resistant to some solvents, high tensile strength, low modulus, and 500% elongation.  Such a modification would 
Regarding exception (b), although the cited prior art does not explicitly teach the claimed properties of elongation, tenacity, and air and vapor permeability, it is reasonable to presume that said property limitation would obviously be met by the Saunders invention having the modified polyurethane urea polymeric shell as taught by Snow.  Support for said presumption is found in the use of similar materials used to produce a like product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, exception (b) and claims 1, 2, and 4 are rejected as being obvious over the cited prior art.  
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,581,812 issued to Krocheski in view of US 2013/0225755 issued to Snow and US 2010/0037364 issued to Saunders et al.
Krocheski discloses a leak proof textile glove (i.e., a shaped article) comprising an outer fabric layer shaped to fit a hand and a liquid impermeable inner layer of a polymeric material (abstract and col. 1, lines 36-51).  The fabric layer is preferably a cotton knit terry cloth fabric (col. 2, lines 10-23).  The polymeric material of the inner layer may be polyvinyl chloride (PVC), polyurethane, natural rubber, or latex (col. 2, lines 35-39).  The fabric layer is placed on a shaped form and is dipped into a vat of fluid polymeric material to provide a coating thereon (col. 2, lines 24-49). A layer of flocked fibers may be applied to the inner polymeric layer, such that the 
Thus, Krocheski teaches applicant’s claimed shaped article with the exceptions (a) the inner polymeric material is a solvent-free polyurethaneurea composition having the recited molecular weight, (b) a thickness of the inner polymeric material, and (c) the recited properties of elongation, tenacity, and air and vapor permeability.  
Regarding exception (a), while Krocheski teaches the inner polymeric layer may be a latex or polyurethane composition, the reference fails to teach the claimed polyurethane urea composition.  However, it would have been obvious to substitute a polyurethane urea composition for Krocheski’s polymeric inner layer since such polyurethane urea compositions are known in the art suitable for glove making and as flock adhesives.  For example, Snow teaches aqueous polyurethane compositions suitable for dipped surgeon’s gloves and related articles, coatings for textiles, and flock adhesives, wherein said composition replaces latex which can cause allergic reactions (abstract and section [0091]).  Snow teaches the compositions form articles that are tough, pliable, resistant to some solvents, and have high tensile strength and low modulus at 100% and 500% elongation (abstract and section [0007]).  The polyurethane may include urea groups to form a polyurethane urea, which produces tough transparent coatings (sections [0008], [0017], [0037], [0040], and [0068]).  Snow teaches multiple methods of forming the aqueous dispersion, many of which do not include an organic solvent (e.g., melt dispersion process and continuous process polymerization (sections [0058]-[0064]).  Said polyurethanes may provide dipping solutions, coatings for textiles, films, and other solid polyurethane product and may also be embedded with flock when employed as a flock adhesive (sections [0068] and [0091]).  
In re Leshin, 125 USPQ 416.  Substitution of the Krocheski inner polymeric layer with Snow’s polyurethane urea composition would result in a non-allergenic glove that is tough, pliable, resistant to some solvents, high tensile strength, low modulus, and 500% elongation.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a durable flocked non-allergenic elastic glove).  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), Krocheski fails to teach a thickness of the inner polymeric layer.  As such, one can presume said thickness is not critical to the invention and can look to the prior art for guidance.  For example, Saunders teaches a glove comprising an outer fabric substrate, a polymeric shell layer, and an inner layer of flocked fibers (abstract and section [0031]).  The polymeric shell layer has a thickness of 9-13 mil (section [0032]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Krocheski inner polymeric layer at a thickness of 9-13 mil since said thickness is known to be suitable in the art of gloves.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) is held to be obvious over the cited prior art.  
Regarding exception (c), although the cited prior art does not explicitly teach the claimed properties of elongation, tenacity, and air and vapor permeability, it is reasonable to presume that said property limitation would obviously be met by the Krocheski invention having the modified .  


Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 2013/0267138 issued to Claasen teaches the desirability to render polymeric layers of gloves breathable (i.e., air and vapor permeable) (sections [0006] and [0007]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 26, 2022